Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 1/27/2022.
This action is made Final.

	Claims 1-3 and 5-20 are pending in the case. Claims 1, 18 and 20 are independent claims. Claims 1, 5-7, 14, 18 and 20 are amended. Claim 4 has been canceled. 

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. Applicant remarks that Ellis does not teach determining one or more metrics based on user engagement during the application process and one or more answers to the one or more questions related to measuring one or more aspects of the job application process (page 9). The Examiner disagrees. Ellis discusses determining whether an answer to the survey question has been received, and the amount of time used by a person to answer each question is determined, with each answer then being given a score. Each question may be associated with a scoring key with the score allowing employers to identify different tranches of qualified job seekers (0104-106). Applicant remarks that Ellis does not teach “generating at the server associated with the online service, the application including the one or more answers to the one or more questions, the generating of the application being performed using one or more hardware processors” (pages 9-10). As Applicant discusses, Ellis discusses a qualification survey being presented to a user in response to a user wanting to apply for a job. The Examiner disagrees with Applicant’s position that the survey of Ellis is not equivalent to the claimed application. 0015 of the . 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (USPUB 20110196802 A1).

Claim 1:
Ellis discloses A method for an job application process, comprising: causing display of an identifier of a job in a user interface of a client device associated with a user of an online service, the job being associated with a third party (0089: “Job postings may be retrieved…processing logic…aggregates the job postings…parsing the job posting and dividing the parsed job posting into multiple portions…each portion may include one or more pages that are viewable on a small display of a mobile device”); receiving, at a server associated with the online service, a request from the client device, the request being to view a job description for the job (0092: “determines whether an application request has been received for the job posting that was sent to the user”) ; in response to the request to view the job description, causing display of the job description and one or more questions for the job in the user interface of the client device (0092, 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job”); receiving, at the server associated with the online service, from the client device, one or more answers to the one or more questions and a request to apply for the job via the user interface (0103-104: “the survey question is sent to the mobile device of the user…each of these survey questions may be formatted to be wholly displayed within the mobile device’s screen…processing logic…determines whether an answer to the survey question has been received from the user’s mobile device”); determining one or more metrics based on user engagement during the application process and one or more answers to the one or more questions related to measuring one or more aspects of the job application process (0104-106: “processing logic…determines whether an answer to the survey question has been received…if no answer has been received for a certain amount of time…processing logic…determines whether the survey question has been resent to the user…processing logic…scores the answer to the survey question. Each question may be associated with a scoring key that identifies what scores to assign to each of the possible answers for that survey question. The score allows an employer to identify different tranches of qualified job seekers”); generating, at the server associated with the online service, an application for the job in response to the request from the client device to apply for the job (0108: “the user then applies to the job…a qualification survey for the job posting is then started”), the application including the one or more answers to the one or more questions, the generating of the application being performed using one or more hardware processors (0092 and 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job”; and providing the third party with access to the application (0111: “processing logic…sends the user application to an employer associated with the job posting”) and to the one or more metrics (0105-106: “processing logic…scores the answer to the survey question. Each question may be associated with a scoring key that identifies what scores to assign to each of the possible answers for that survey question. The score allows an employer to identify different tranches of qualified job seekers”).
Claim 2:
Ellis discloses ingesting job data associated with the job from the server associated with the third party, the ingesting including accessing the job description and data pertaining to presentation of the job description to applicants for the job; and accessing the one or more questions for the job from the server associated with the third party at a time of ingestion of the job from the server associated with the third party (0028-30: “mobile job server…obtains job posting information from the one or more job listing systems…mobile job server…may use the APIs to download specific job postings…each such volunteer opportunity…etc…may be recommended to the end user based on their previous responses to questions defined by the employer”; 0092: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user”; see also 0047, 0049 and 0056).

Claim 3:
Ellis discloses accessing the one or more questions for the job from the server associated with the online service (0030, 0047-49, 0056, 0067 and 0092).

Claim 5:
Ellis discloses receiving, from the third party, approval to present additional questions to the user of the online service based on the one or more metrics (0092, 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job; 0105-106: “processing logic…scores the answer to the survey question. Each question may be associated with a scoring key that identifies what scores to assign to each of the possible answers for that survey question. The score allows an employer to identify 

Claim 6:
Ellis discloses the one or more metrics include a likelihood of completion, by one or more users of the online service including the user, of an application process based on presenting the one or more questions to the one or more users (0104-105).

Claim 7:
Ellis discloses the one or more metrics include a time of completion, by one or more users of the online service including the user, of an application process based on presenting the one or more questions to the one or more users (0104-105).

Claim 8:
Ellis discloses accessing a plurality of questions for the job including the one or more questions; transmitting a communication to a client device associated with the third party, the communication including one or more metrics pertaining to measuring one or more aspects of a job application process based on using the plurality of questions; and 41 Attorney Docket No. 3080.K88US1Client Ref. No. 902507-US-NPin response to the communication, receiving a selection of the one or more questions to be presented to one or more applicants for the job, a use of the one or more questions in the job application process improving the one or more metrics (0103-107).



Claim 9:
Ellis discloses generating, at the server associated with the online service, a database record that stores at least one of the identifier of the job, an identifier of the user, the one or more questions, the answers to the one or more questions, the application, or a time of the request, by the user, to apply for the job (0037, 0051, 0089).

Claim 10:
Ellis discloses generating, at the server associated with the online service, a database record that stores at least one of the identifier of the job, the job description, or the one or more questions (0037, 0051, 0089).

Claim 11:
Ellis discloses receiving, from the third party, a request to present a particular question to applicants for the job; matching, at the server associated with the online service, the particular question to a normalized question stored in a database record that stores a taxonomy of questions; and associating the normalized question with the job description in a database record associated with the identifier of the job at the server associated with the online service, wherein the one or more questions caused to display in the user interface of the client device include the normalized question (0073 and 0107).

Claim 12:
Ellis discloses the causing display of the job description and the one or more questions for the job in the user interface of the client device includes:42 Attorney Docket No. 3080.K88US1Client Ref. No. 902507-US-NPcausing display of one or more input elements of the user interface together with the one or more questions, the one or more input elements to receive the one or more answers to the one or more questions, an input element of the one or more input elements corresponding to a question of the one or more questions; matching the question to a field included in a profile of the user of the online service, the field including profile data of a particular type; and automatically pre-filling the input element with profile data included in the matched field (0070-71 and 0103).

Claim 13:
Ellis discloses the one or more questions include a normalized question, and wherein the causing display of the job description and the one or more questions for the job in the user interface of the client device includes: causing display of one or more input elements of the user interface together with the one or more questions, the one or more input elements to receive the one or more answers to the one or more questions, an input element of the one or more input elements corresponding to the normalized question; matching the normalized question to a previously-provided answer stored in association with another application by the user of the online service in a database record; and automatically pre-filling the input element with the previously-provided answer (0070-71 and 0103).

Claim 14:
Ellis discloses determining that the job is eligible for the job application process via the user interface, wherein the causing display of the identifier of the job in the user interface of the client device is further based on the determining that the job is eligible for the job application process via the user interface (0074 and 0110-111).


Claim 15:
Ellis discloses determining that the one or more questions are identified as available to be posted with the job,43 Attorney Docket No. 3080.K88US1Client Ref. No. 902507-US-NPwherein the causing display of the identifier of the job in the user interface of the client device is further based on the determining that the one or more questions are identified as available to be posted with the job (0049).

Claim 16:
Ellis discloses providing a set of normalized questions to the third party; and receiving an indication of a selection of the one or more questions from the set of normalized questions, wherein the causing display of the identifier of the job in the user interface of the client device is further based on the receiving of the indication (0040-43, 0073-74, 0107).

Claim 17:
Ellis discloses the one or more questions include a plurality of questions, and wherein the causing display of the job description and the one or more questions for the job in the user interface of the client device includes: selecting an order of presenting the plurality of questions in the user interface based on a likelihood of completion of the application including the plurality of questions (0068); identifying a time associated with answering a particular question of the plurality of questions; and enhancing the user interface based on causing display of a remainder of questions included in the plurality of questions in a modified order of presentation that increases the likelihood of completion of the application, the enhancing of the user interface being in response to the identifying of the time associated with answering the particular question (0104-107).

Claim 18:
Ellis discloses A system for a job application process (0128), the system comprising: one or more hardware processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more hardware processors (0130), cause the one or more hardware processors to perform operations comprising: causing display of an identifier of a job in a user interface of a client device associated with a user of an online service, the job being associated with a third party (0089: “Job postings may be retrieved…processing logic…aggregates the job postings…parsing the job posting and dividing the parsed job posting into multiple portions…each portion may include one or more pages that are viewable on a small display of a mobile device”); receiving, at a server associated with the online service, a request from the client device, the request being to view a job description for the job (0092: “determines whether an application request has been received for the job posting that was sent to the user”) ; in response to the request to view the job description, causing display of the job description and one or more questions for the job in the user interface of the client device (0092, 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job”); receiving, at the server associated with the online service, from the client device, one or more answers to the one or more questions and a request to apply for the job via the user interface (0103-104: “the survey question is sent to the mobile device of the user…each of these survey questions may be formatted to be wholly displayed within the mobile device’s screen…processing logic…determines whether an answer to the survey question has been received from the user’s mobile device”); determining one or more metrics based on user engagement during the application process and one or more answers to the one or more questions related to measuring one or more aspects of the job application process (0104-106: “processing logic…determines whether an  generating, at the server associated with the online service, an application for the job in response to the request from the client device to apply for the job (0108: “the user then applies to the job…a qualification survey for the job posting is then started”), the application including the one or more answers to the one or more questions, the generating of the application being performed using one or more hardware processors (0092 and 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job”; and providing the third party with access to the application (0111: “processing logic…sends the user application to an employer associated with the job posting”) and to the one or more metrics (0105-106: “processing logic…scores the answer to the survey question. Each question may be associated with a scoring key that identifies what scores to assign to each of the possible answers for that survey question. The score allows an employer to identify different tranches of qualified job seekers”).


Claim 19:
Ellis discloses ingesting job data associated with the job from the server associated with the third party, the ingesting including accessing the job description and data pertaining to presentation of the job description to applicants for the job; and accessing the one or more questions for the job from the server associated with the third party at a time of ingestion of the job from the server associated with the third party (0028-30: “mobile job server…obtains job posting information from the one or more job listing systems…mobile job server…may use the APIs to download specific job postings…each such volunteer opportunity…etc…may be recommended to the end user based on their previous responses to questions defined by the employer”; 0092: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user”; see also 0047, 0049 and 0056).

Claim 20:
Ellis discloses A non-transitory computer-readable medium storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations for a job application process, the operations comprising: causing display of an identifier of a job in a user interface of a client device associated with a user of an online service, the job being associated with a third party (0089: “Job postings may be retrieved…processing logic…aggregates the job postings…parsing the job posting and dividing the parsed job posting into multiple portions…each portion may include one or more pages that are viewable on a small display of a mobile device”); receiving, at a server associated with the online service, a request from the client device, the request being to view a job description for the job (0092: “determines whether an application request has been received for the job posting that was sent to the user”) ; in response to the request to view the job description, causing display of the job description and one or more questions for the job in the user interface of the client device (0092, 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job”); receiving, at the server associated with the online service, from the client device, one or more answers to the one or more questions and a request to apply for the job via the user interface (0103-104: “the survey question is sent to the mobile device of the user…each of these survey questions may be formatted to be wholly displayed within the mobile device’s screen…processing logic…determines whether an answer to the survey question has been received from the user’s mobile device”); determining one or more metrics based on user engagement during the application process and one or more answers to the one or more questions related to measuring one or more aspects of the job application process (0104-106: “processing logic…determines whether an answer to the survey question has been received…if no answer has been received for a certain amount of time…processing logic…determines whether the survey question has been resent to the user…processing logic…scores the answer to the survey question. Each question may be associated with a scoring key that identifies what scores to assign to each of the possible answers for that survey question. The score allows an employer to identify different tranches of qualified job seekers”); generating, at the server associated with the online service, an application for the job in response to the request from the client device to apply for the job (0108: “the user then applies to the job…a qualification survey for the job posting is then started”), the application including the one or more answers to the one or more questions, the generating of the application being performed using one or more hardware processors (0092 and 0100: “if an application request is received for the job posting…processing logic…will exchange employer-defined questions and answers with the end-user…processing logic…begins a survey. The survey may be a qualification survey starting in response to a user request to apply for a job”; and providing the third party with access to the application (0111:  and to the one or more metrics (0105-106: “processing logic…scores the answer to the survey question. Each question may be associated with a scoring key that identifies what scores to assign to each of the possible answers for that survey question. The score allows an employer to identify different tranches of qualified job seekers”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177